UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4038


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

VENSON TYRONE JONES, a/k/a Roanay,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, Senior District
Judge. (1:10-cr-00968-MBS-11)


Submitted:   August 29, 2013                 Decided: September 3, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Janis   Richardson   Hall,   Greenville,  South   Carolina, for
Appellant. Julius Ness Richardson, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Venson    Tyrone       Jones       pled   guilty      to   conspiracy     to

possess with intent to distribute twenty-eight grams or more of

cocaine.         He received a fifty-one-month sentence.                          On appeal,

counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), asserting there are no meritorious grounds for

appeal,      but    raising       the   issue       of   whether    the     district   court

adequately complied with Fed. R. Crim. P. 11 when it accepted

Jones’s guilty plea.               Although informed of his right to do so,

Jones      has     not    filed    a    supplemental          brief.        The   Government

declined to file a response. We affirm.

                 Because Jones did not move to withdraw his plea, we

review his Rule 11 hearing for plain error. *                           United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                            Here, we find no

error, as the district court substantially complied with Rule 11

when       accepting      Jones’s       plea.         Given    no   indication       to   the

contrary, we therefore find that Jones’s plea was knowing and

voluntary, and, consequently, final and binding.                                  See United

States v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992).


       *
       Jones filed a motion to withdraw his plea before new
counsel was appointed for him.   The court noted that Jones had
filed the motion pro se and stated that it would not hear the
motion unless new counsel moved to go forward with it. Neither
new counsel nor Jones raised the motion again at plea
proceedings or sentencing.



                                                2
               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Jones’s conviction and sentence.                         This court

requires that counsel inform Jones, in writing, of the right to

petition    the    Supreme      Court    of       the   United   States    for    further

review.     If Jones requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in     this     court        for       leave    to     withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on Jones.           We dispense with oral argument because the

facts   and     legal   contentions       are       adequately        presented    in    the

materials      before    this    court    and       argument     would    not     aid    the

decisional process.



                                                                                  AFFIRMED




                                              3